Citation Nr: 1124217	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  06-04 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for radiculopathy of the lower extremities, to include as secondary to thoracolumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from July 1983 to June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina, in which the RO, in pertinent part, denied service connection for service connection for radiculopathy.  Jurisdiction of the Veteran's claims file was later transferred to the RO in Columbia, South Carolina.

In January 2010, the Board remanded the matter to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

For the reasons explained below, the appeal is being REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran asserts that he has radiculopathy of the lower extremities related to service - specifically, as secondary to his service-connected thoracolumbar strain disability.

Service treatment records include reports of treatment for lower back strain in January 1999, June 2004, December 2004 and January 2005.  The report of a February 2005 VA pre-discharge examination reflects the Veteran's complaints of low back pain since 1986.  He denied any radiation, numbness or weakness at the time of examination.  X-rays demonstrated no evidence of any fractures, dislocations or subluxations and there was no evidence of any significant disc disease, spondylosis, or facet arthropathy.  The diagnosis was lumbosacral strain. 

Post-service, a December 2005 VA Persian Gulf examination was unremarkable for any complaints, findings, or diagnosis related to radiculopathy of the lower extremities. 

In January 2010, the Board remanded the claim to the RO/AMC, in part, to afford the Veteran a VA examination to determine the nature and etiology of his claimed radiculopathy.  A VA examination was conducted in June 2010; however, the findings were inconsistent with the medical opinion provided and the Board finds that further clarification is needed before a decision can be made on this claim.  

The report of the June 2010 VA examination reflects the Veteran's complaints of low back pain radiating into his left lower extremity.  On physical examination, strength, sensation, and reflexes were normal in the lower extremities.  The Veteran's thoracolumbar spine exhibited normal curvature, no muscle spasms, and no tenderness to palpation.   Straight leg raises extensions were negative bilaterally (an indication that radiculopathy was not present).  Electromyography (EMG) findings were normal without radiculopathy.  X-rays revealed a normal lumbar spine.  The examiner opined that the Veteran's radiculopathy "did not have its onset while in military service; however, it is at least as likely as not related to his service-connected lumbosacral strain."  This opinion notwithstanding, the examiner's impression was "Normal study.  No electrophsiologic evidence of acute or chronic left lumbosacral radiculopathy.  No evidence of perineal neuropathy across the left fibular head.  No evidence of sensory or motor polyneuropathy."  

The Board points out that the June 2010 VA examiner indicated that there was no objective evidence of radiculopathy and no evidence of disc disease or other disability of the lumbosacral spine that would cause radiculopathy.  On the other hand, the examiner opined that the Veteran's radiculopathy was at least as likely as not related to his service-connected thoracolumbar strain.  Obviously, these findings appear in direct conflict with the medical opinion provided.  Hence, a remand is necessary to seek clarification.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for further claims file review by the examiner that conducted the June 2010 VA orthopedic examination to obtain clarification in a supplemental opinion.

The examiner should clearly state whether the objective medical evidence indicates that the Veteran has radiculopathy of the lower extremities and identify the findings which support this conclusion.

If the Veteran has radiculopathy of the lower extremities, the examiner should offer an opinion consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent probability or greater) that the radiculopathy is caused or aggravated by his service-connected thoracolumbar spine disability.  The examiner should provide a complete rationale for his/her opinion.

If the June 2010 VA examiner is unavailable or the requested opinion cannot be provided without an examination of the Veteran, the RO should arrange for the Veteran to undergo a VA examination, by an appropriate physician at a VA medical facility, to obtain the above-requested opinion.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The physician should set forth all examination findings (if any), along with complete rationale for the opinion provided, in a printed (typewritten) report.

2.  After ensuring that the development is complete, re-adjudicate the claim on appeal.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


